Citation Nr: 1236717	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  06-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected depression.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), prior to June 15, 2010.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1982 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for depression and assigned a 10 percent rating, effective March 9, 2005.  The appellant filed a notice of disagreement with the rating assigned and he was provided with a statement of the case in April 2006.  He filed his substantive appeal in April 2006 and, in May 2006, requested a hearing before a Veterans Law Judge at the RO.  

In a September 2007 rating decision, the appellant was assigned a 30 percent rating for depression, effective March 9, 2005.  He was then provided with a supplemental statement of the case, also dated in September 2007.

The appellant was scheduled for a personal hearing before a Veterans Law Judge at the RO in June 2009.  He failed to report.  In February 2011, the Board remanded the issue to the RO, noting that the notice letter informing the appellant of the date and time of his hearing had been sent to the wrong address and it was returned as undeliverable.  The Board instructed the RO to schedule the appellant for another hearing.

In a June 2011 rating decision, the RO granted entitlement to a TDIU, effective June 15, 2010.  In September 2011, the appellant testified at a personal hearing before the undersigned Veterans Law Judge at the RO.

An August 2006 rating decision denied service connection for posttraumatic stress disorder (PTSD).  Notice of the determination and the appellant's appellate rights were issued later that same month.  No appeal was taken from that determination.  As such, it is not for appellate consideration.

This case was previously before the Board in December 2011 and remanded for the issuance of a supplemental statement of the case.  As discussed below, the Board finds that there has been substantial compliance with the mandates of the December 2011 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the appellant's service-connected depression was manifested by suicidal ideation, depression, nightmares, panic attacks, irritability, and neglect of personal appearance productive of occupational and social impairment comparable to deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  


CONCLUSION OF LAW

The criteria for entitlement to an initial rating of 70 percent, but no higher, for depression, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Here the appellant is appealing the initial rating assignment as to his depression.  In this regard, because the June 2005 rating decision granted the appellant's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the June 2005 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations in May 2005, May 2008, and October 2010.  The examinations are adequate because they are based on thorough examinations and a description of the appellant's pertinent medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA treatment records and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Depression, is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9499-9434.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  A GAF score of 11 to 20 indicates that the examinee is in some danger of hurting self or others or occasionally fails to maintain minimal personal hygiene or gross impairment in communication.  A GAF score of 1 to 10 indicates persistent danger of severely hurting self or others or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

The appellant's medical records reflect a nonservice-connected diagnosis of PTSD.  See e.g. August 2008 VA treatment record.  However, most of the medical records have not specifically indicated what symptoms are attributable only to the nonservice-connected disability.  Thus, the Board will, for the limited purpose of this decision, attribute all psychiatric signs and symptoms to his service-connected depression.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §  3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition). 

III.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he is entitled to an initial evaluation in excess of 30 percent for his service-connected depression.  For the reasons that follow, the Board finds that higher evaluation is warranted. 

In the June 2005 rating decision, the RO granted service connection for depression with an initial rating of 10 percent effective March 9, 2005.  The September 2007 rating decision increased the appellant's initial rating for depression to 30 percent, effective March 9, 2005.  Thus, the period on appeal is from March 9, 2005.

The appellant was evaluated at a VA examination in May 2005.  The appellant reported that he had been married and divorced twice.  He lived with his girlfriend.  He stated that he did not have friends and did not socialize much.  He had a history of substance abuse problems.  He worked as a property manager, managing the property for 238 families in a trailer home.  He stated that he some problems with depression, but the depression went up and down associated with pain.  On the mental status examination, he was alert and oriented times three.  He was slightly restless.  He was not suicidal or homicidal.  His mood was slightly apprehensive.  He could spell the word "world" forward and had trouble spelling it backward.  He remembered 2 out of 3 words at 3 minutes.  He noted that his activities of daily living were a little strained because of difficulty lifting, but he was able to pay his bills and take medication.  Overall appearance and hygiene were good.  The impression was depression complicated by chronic pain.  The VA examiner noted that the appellant was being treated with Celexa and Seroquel for problems with depression.  The VA examiner stated that there was some evidence to suggest that the chronic pain had been causing mood problems and depression.  There appeared to be an effect on employment, but more so because of his lifting restrictions because of his chronic pain.  There also appeared to be an effect on his relationships, but more so from the substance abuse problems.  The appellant had a GAF score for the depression connected to chronic pain and service-connected condition of 65.  

An October 2005 VA treatment record reflects that the appellant reported that he thought about killing himself "a lot of the time," but that he would not do it because he had too many people depending on him.  He reported that in the past he had tried to kill himself by shooting himself in the mouth.  He reported having nightmares that were always violent, night sweats, quick mood changes and problems with anger.  The appellant was alert and oriented times three.  His speech was logical and congruent with thought process.  He was anxious, visibly showing signs of pain, had a flat affect and depressed mood.  He admitted to thoughts of suicidal ideation, but would not act on it.  He denied any homicidal ideation or psychosis.  The appellant was given a GAF score of 50.  

In a November 2005 letter, a VA social worker, S.Y., opined that the appellant was no longer able to seek gainful employment due to the fact that he suffered from DSM-IV diagnoses of PTSD, recurrent major depression, and an adjustment disorder with depressed mood.  He noted that the appellant also suffered from hepatomegaly, hypertension, cervical radiculopathy, pancreatitis, and an impacted cerumen.  In an April 2006 letter, S.Y. opined that the appellant was unable to work and should not, due to the severity of all his environmental stressors.  He certified that the appellant continued to be involved in treatment at VA for PTSD which was being addressed through individual psychotherapy as well as medication therapy.  

February 2007, March 2007, April 2007, May 2007, July 2007, August 2007, November 2007, March 2008, July 2009 and October 2009 VA treatment records reflect that the appellant was alert and oriented times three, his speech was logical and congruent with thought process, and he denied suicidal and homicidal ideation.  

A May 2007 VA treatment record reflects that the appellant denied any recent thoughts of hurting himself or others.  He stated that he sometimes still had thoughts of hurting others when he was angry with them.  He felt like was worth living "sometimes."  He denied tearful episodes.  He described a loss of interest in things he liked to do.  He denied hallucinations or paranoia.  He sometimes had memory problems.  He denied having attention or concentration problems.  He reported having intermittent flashbacks, intrusive thoughts and nightmares related to past traumas.  He described having an exaggerated startle response and being hypervigilant sometimes.  He stated that he did not trust others.  He was sleeping better with Trazodone, but his sleep was frequently interrupted.  He said he worried about everything and his mind raced.  He denied suicidal or homicidal intent and said he did not feel depressed.  The appellant was alert, oriented times three, friendly cooperative, relevant and coherent.  Grooming, hygiene and dress were good.  Speech was clear.  Thoughts were organized.  Eye contact was good.  Affect and mood were congruent with content, but the overall affective tone remained somewhat diminished.  There was no gross impairment of memory, attention or concentration noted.  He maintained a sense of humor.  The VA clinician noted that despite the appellant's denial of feeling depressed, he still presented as at least mildly depressed and anxious.  An April 2007 VA treatment record noted that the appellant had visible anxiety.  

A May 2008 VA treatment record indicates that the appellant reported snapping and being angry all the time.  He stated that he was snapping at his girlfriend and daughter.  He stated that he had been thinking of just ending it, but he would not because of his kids.  He stated that he was always in pain.  On examination, the appellant was alert and oriented times three.  His speech was logical and congruent with thought processes.  He had a flat affect and depressed mood . He was withdrawn, intelligent, well spoken, well kept, sincere and honest.  The appellant denied any homicidal ideation or psychosis.  The VA clinician noted that the appellant was really struggling right now and his physical pain most likely would not get any better.  

The appellant was evaluated at a VA psychiatric examination in May 2008.  The VA examiner noted that the appellant had chronic depression and anxiety complicated by chronic pain from his injured shoulder, his neck and back.  He also had sleep disturbance, mood instability, anxiety, social avoidance and dysfunction.  On examination, the appellant was casually dressed with disheveled clothes.  His psychomotor activity and speech were unremarkable.  The appellant was cooperative and attentive toward the examiner.  His affect was constricted and his mood was anxious.  He was able to do serial 7's and spell a word forward and backward.  He was intact to person, time, and place.  His thought process and thought content were unremarkable.  He had no delusions and understood the outcome of his behavior.  The appellant understood that he had a problem.  The appellant reported having trouble getting and staying asleep.  He had no hallucinations or inappropriate behavior.  The appellant did not have obsessive or ritualistic behavior.  The appellant reported having periodic panic attacks.  He denied homicidal or suicidal thoughts.  His impulse control was good and there were no episodes of violence.  He reported that his thoughts raced at times.  He had the ability to maintain minimum personal hygiene.  In regard to the appellant's activities of daily living, there was a moderate effect on household chores, sports and exercise, and traveling, and a slight effect on shopping and driving.  There was no effect on toileting, grooming, self-feeding, bathing and dressing.  The VA examiner noted that the appellant's remote, recent and immediate memory was normal.  

In regard to the appellant's occupation, the May 2008 VA examiner noted that the appellant was employed part-time in maintenance.  He had problems with increased absenteeism and poor social interaction.  He had chronic pain and difficulty getting along with other people.  The assessment was an Axis I diagnosis of mood disorder with depression complicated by chronic pain from the shoulder, nicotine dependence, and alcohol dependence in remission.  The VA examiner found that the appellant had a GAF score of 44 over the past two years.  The VA examiner noted that the appellant still had severe depression, mood problems, and chronic pain.  He was only able to work part-time because of pain.  The VA examiner opined that the appellant had total occupational and social impairment due to mental disorder signs and symptoms.  The VA examiner stated that the appellant had social dysfunction and difficulty getting along with people because of his mood problems which had also affected his ability to work.  The VA examiner noted that the appellant's chronic pain also affected his ability to work.

An August 2008 VA treatment record reflects that the appellant reported that he and his girlfriend had lost their baby two weeks before term.  He stated that after this happened, he completely lost it.  He drove his motorcycle at full throttle on the highway down the yellow strip.  The appellant stated that "I put a bunch of gas cans under my trailer and I was going to blow everything to kingdom come, but I did not do it."  On examination, the appellant was alert and oriented times three.  His speech was logical and congruent with thought process.  He had a flat affect and depressed mood.  He was withdrawn, removed, sincere, honest, creative and well spoken.  He denied any suicidal ideation, homicidal ideation, or psychosis.  

A September 2008 VA treatment record indicates that the appellant reported that he was not depressed.  He had no complaints of anxiety, panic, excessive shyness, obsessions or compulsions, or PTSD symptoms.  There was no evidence of psychosis.  The appellant denied having current suicidal or homicidal intent.  

An October 2008 VA treatment record reflects that the appellant tore up some things in the trailer one night, ostensibly in his sleep, but he had no memory of this.  He stated that he also quit his job.  He stated that his boss wanted him to work over the weekend and he declined, so she "wrote him up" and he quit.  He stated that he was training with a friend in satellite dish installation and enjoyed the new work.  His mood was euthymic.  He had no complaints of anxiety, panic, excessive shyness, obsessions or compulsion or PTSD.  There was no evidence of psychosis.  The appellant denied suicidal or homicidal ideation or intent.  The diagnostic impressions were PTSD and recurrent depression.

A November 2008 VA treatment record indicates that the appellant was alert and oriented times three.  His speech was logical and congruent with thought process.  He had a flat affect, depressed mood, and was sullen with visible anxiety.  He was intelligent, well spoken, and well kept.  The appellant denied any suicidal or homicidal ideation or psychosis.  The assessment was PTSD.

A May 2009 VA treatment record reflects that the appellant reported that his nightmares had gotten worse and that his pain was making his anger worse.  He stated that he was stressed out all the time and his anxiety had become worse.  He was alert and oriented times three.  His speech was logical and congruent with thought process.  He denied any suicidal ideation, homicidal ideation or psychosis.

The appellant was evaluated at a mental status examination in April 2010 for Social Security Administration disability benefits.  The examiner noted that it was quite difficult to establish a rapport with the appellant.  He was inattentive, distractible, highly agitated and reactive.  He was unreflective, interrupted frequently, and did not listen carefully to questions.  He said that people got on his nerves and he had no close friends.  He stated that he preferred to be by himself and did not like to be around his children.  He said he had no goals and could not do anything.  The appellant was agitated, spoke loudly and made adequate eye contact.  He did not have very good receptive language skills.  The appellant appeared to be in contact with reality.  The appellant's thought processes were sometimes illogical, not always relevant, and were sometimes fragmented and circumstantial.  He denied any auditory or visual hallucinations.  There was no evidence of a paranoid process or thought of reference.  There was no evidence of thought disorder, dissociative state, or obsessive-compulsive traits.  The appellant's affect was somewhat constricted and at times flat.  The examiner's impression was that the appellant had a lot of anxiety.  The examiner found that the appellant had some cognitive limitations, and in that sense he might have difficulty understanding and carrying out complex instructions.  His thought processes were as unstructured as his life, and the examiner stated that it was quite likely that if he ever attempted to work again, his performance would very quickly be interrupted by psychological symptoms.  He was unpredictable.  The examiner stated that it was possible that he could get along with peers, supervisors, or the public, but it was just as possible that he would not.  The appellant had Axis I diagnoses of a severe mood disorder with both anxiety and depression and PTSD.  He had a GAF score of 40.      

The appellant was evaluated at a VA examination in October 2010.  The appellant reported that he got married last year to his long-time girlfriend who he had known for almost 12 years.  He stated they had a one year-old son, a 10 year-old daughter, and a 13 year-old stepson.  The appellant reported that did maintenance work from 200 to 2008.  He reported that he had to quit in October 2008 because he could not lift anymore.  He had chronic pain and neuropathy in his extremities.  The appellant had chronic depression complicated by chronic pain.  He had some sleep disturbance, lack of energy, and concentration problems.  He had sleep disturbance and recurrent depression lasting over several years.  He noted that the medications helped.  He had employment dysfunction directly from the choric pain and associated depression.  He has had social dysfunction over the years and a lack of energy.  On examination, he was alert and oriented times three.  He was disheveled.  He reported that he did not always bathe every day.  He stated that he was a responsible father and husband.  He had good eye contact.  He did not have mania or pressured speech.  There was no evidence of a thought disorder, hallucinations, or delusions.  He denied being suicidal or homicidal.  The VA examiner stated that the appellant had much social dysfunction from his major depression.  He had a serious suicide attempt 13 years ago.  He had a lack of energy directly from the depression and chronic pain.  He had employment dysfunction directly from the major depression and chronic pain.  He took Sertraline, 50 milligrams per day, for the depression.  The VA examiner stated that it was at least as likely as not that the appellant was disabled mainly from his physical and medical issues, but the appellant's major depression secondary to his chronic pain did significantly aggravate his ability to work and to be gainfully employed.  The appellant had a GAF score of 44 for major depression.

The Board notes that as a lay person, the appellant is competent to report symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Board finds the appellant's statements credible as his symptoms were consistent during the period on appeal and the regular VA clinician who treated him described him as sincere and honest.  See May 2008 VA treatment record.  

The Board finds that the appellant is entitled to an initial evaluation of 70 percent for his service-connected depression.  The evidence of record supports a finding that the appellant had occupational and social impairment with deficiencies in most areas.  Although the appellant worked as a property manager during part of the period on appeal, the May 2008 VA examiner noted that the appellant was employed part-time and that he had problems with increased absenteeism and poor social interaction.  In the November 2005 letter, S.Y., a VA social worker, opined that the appellant was no longer able to seek gainful employment due to his diagnoses of PTSD, recurrent major depression and adjustment disorder with depressed mood.  In the April 2006 letter, S.Y. again opined that the appellant was unable to work and should not due to the severity of all of his environmental stressors.  S.Y. did not give a complete rationale for his opinion that the appellant was unemployable, but he regularly saw the appellant for treatment, the Board finds that the November 2005 and April 2006 opinions have probative value.  

The evidence shows that the appellant exhibited some inability to establish and maintain effective relationships and symptoms of social impairment during the period on appeal which affected his ability to work.  The May 2005 VA examination report reflects that the appellant did not have friends and did not socialize much.  The May 2008 VA examiner opined that the appellant had total occupational and social impairment due to mental disorder signs and symptoms.  The VA examiner stated that the appellant had social dysfunction and difficulty getting along with people because of his mood problems which had also affected his ability to work.  The VA examiner noted that the appellant's chronic pain also affected his ability to work.  At the April 2010 private examination for Social Security Administration disability benefits, the appellant said that people got on his nerves and he had no close friends.  He stated that he preferred to be by himself and did not like to be around his children.  The April 2010 private examination reflects that the appellant had anxiety, cognitive limitations and unstructured thoughts.  He opined that it was quite likely that if the appellant ever attempted to work again, his performance would very quickly be interrupted by psychological symptoms.  The examiner noted that it was possible that the appellant could get along with peers, supervisors, or the public, but it was just as possible that he would not.  The October 2010 VA examiner found that it was at least as likely as not that the appellant was disabled mainly from his physical and medical issues, but the appellant's major depression significantly aggravated his ability to work and to be gainfully employed.  

The medical evidence of record reflects that the appellant had symptoms of suicidal ideation during the period on appeal.  The October 2005 VA treatment record reflects that the appellant reported that he had thought about killing himself "a lot of the time."  The appellant has a history of a previous serious suicide attempt in which he shot himself in the mouth.  The May 2007 VA treatment record indicates that the appellant denied any recent thoughts of hurting himself or others, but stated that he only felt like life was worth living "sometimes."  The May 2008 VA treatment record reflects that the appellant stated that he had been thinking of just ending it, but he would not because of his kids.  The August 2008 VA treatment record indicates that the appellant stated that he had put gas cans under his trailer and planned to blow everything up.  

The appellant also reported problems with anger and hypervigilance.  In a March 2006 statement, the appellant stated that he had a hard time working with people.  He stated that people stressed him out and he felt that he might stop and hurt someone or himself.  The May 2007 VA treatment record indicates the appellant had thoughts of hurting others when he was angry with them.  According to the May 2008 VA treatment record, the appellant reported that he snapped and was angry all the time.  He reported that he had snapped at his girlfriend and daughter.  The October 2008 VA treatment record reflects that the appellant reported tearing up some things in his trailer one night, ostensibly in his sleep, but he had no memory of it.  He reported that he quit his job after his boss "wrote him up" for not wanting to work over the weekend.  The May 2009 VA treatment record indicated the appellant's anger had worsened.

The appellant had other serious symptoms of depression including near continuous depression and anxiety, memory problems, sleep disturbance and impaired thought processes.  The October 2005 VA treatment record noted that the appellant was anxious and had a depressed mood.  The May 2007 VA treatment record indicates the appellant reported having intermittent flashbacks, intrusive thoughts and nightmares.  He sometimes had memory problems.  The May 2007 VA clinician noted that despite the appellant's denial of feeling depressed, he still presented as at least mildly depressed and anxious.  The April 2007 VA treatment record noted that the appellant had visible anxiety.  The appellant reported having periodic panic attacks at the May 2008 VA examination.  The May 2008 VA examiner noted that the appellant's depression had a moderate effect on household chores, sports, exercise and traveling, but found that the appellant had severe depression.  The November 2008 VA treatment record reflects that the appellant had a flat affect, depressed mood, and was sullen with visible anxiety.  The May 2009 VA examiner noted that the appellant stated that he was stressed out all the time and that his anxiety had become worse.  The April 2010 private mental status examination reflects that the examiner's impression was that the appellant had a lot of anxiety.  The appellant's thought processes were sometimes illogical, not always relevant, and were sometimes fragmented and circumstantial.  The October 2010 VA examination noted that the appellant had sleep disturbance, lack of energy and concentration problems, as well as recurrent depression.   

The May 2005 VA examination report and May 2007 VA treatment record indicate that the appellant's overall hygiene and appearance were good.  However, the May 2008 VA examination reflects that the appellant was casually dressed with disheveled clothes.  The October 2010 VA examination also noted that the appellant was disheveled.  

The appellant's GAF scores during the period on appeal are generally consistent with an evaluation of 70 percent.  The scores ranged from 40 to 65.  At the May 2005 VA examination, the appellant had a GAF score of 65.  The October 2005 VA treatment record indicates the appellant had a GAF score of 50.  The May 2008 and October 2010 VA examination reports reflect that the appellant had a GAF score of 44.  The May 2008 VA examiner noted that the appellant had a GAF score of 44 over the past two years.  The April 2010 private examination report reflects that the appellant had a GAF score of 40.  As noted above, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  The majority of the appellant's GAF scores were in the range of 41 to 50 and thus indicate that the appellant had serious symptoms of depression.  Thus, the appellant's GAF score is consistent with his overall disability picture including symptoms reported at the VA examinations and discussed in the lay evidence indicating that the appellant's disability picture more closely approximates the current 70 percent disability rating.

In finding that a 70 percent evaluation is warranted, the Board declines to grant a 100 percent evaluation at any time during the appeal period.  The evidence does not reflect that the appellant had total occupational and social impairment solely due to his depression symptoms during the period on appeal.  Although the May 2008 VA examiner opined that the appellant had total occupational and social impairment due to mental disorder signs and symptoms, the VA examiner noted that the appellant's chronic pain also affected his ability to work, indicating the impairment was not solely due to his depression symptoms.  The October 2010 VA examiner found that the appellant's major depression secondary to his chronic pain significantly aggravated his ability to work and be gainfully employed, but also found that the appellant was mainly disabled from his physical and medical issues.  The VA examination reports and VA treatment records indicate that the appellant consistently denied having persistent delusions, hallucinations, or psychosis.  He was oriented to time and place throughout the rating period on appeal, and did not have severe symptoms of memory loss.  The appellant worked part time until October 2008.  Based on the evidence and analysis discussed above, the criteria for a 100 percent evaluation have not been met or approximated.  

The Board has considered whether staged ratings are appropriate.  The competent medical evidence of record shows that the appellant's depression symptoms have not fluctuated materially during the course of this appeal.  As such, a staged evaluation is not warranted.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected depression is inadequate.  A comparison between the level of severity and symptomatology of the appellant's depression with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

In sum, giving the appellant the benefit of the doubt, the Board finds that the an evaluation of 70 percent, but no higher, for the appellant's service-connected depression is warranted.   


ORDER

Entitlement to an initial rating of 70 percent for depression, but no higher, is granted.


REMAND

A remand is warranted in this case in order to address the claim of entitlement to a TDIU prior to June 15, 2010.  The Board notes that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   

In this case, the June 2005 rating decision granted service connection for depression effective March 9, 2005.  As discussed above, the appellant appealed the initial rating assigned for his service-connected depression.  The appellant submitted evidence of unemployability due to his depression during the period on appeal.  See e.g. November 2005 letter from a VA social worker, S.Y.  The RO denied the appellant's claims for TDIU in August 2006, September 2006, and January 2009 rating decisions.  In a June 2011 rating decision, the RO granted the appellant's claim for entitlement to a TDIU effective June 15, 2010, the date of the claim.  However, the Board has now granted a 70 percent initial evaluation for depression.  As such, the possibility now exists for the assignment of an effective date for TDIU prior to June 15, 2010, based on the appellant's service-connected depression.  The June 2011 rating decision granted entitlement to a TDIU based on all of the appellant's service-connected disabilities.  As the issue of entitlement to TDIU was raised as part of the appellant's claim for an initial evaluation in excess of 70 percent for depression, and TDIU was only granted effective June 15, 2010, the claim for entitlement to a TDIU prior to June 15, 2010, has been raised by the record.

As the RO has not had an opportunity to address the issue of entitlement to TDIU prior to June 15, 2010, in the first instance, with consideration of the 70 percent evaluation for depression, the matter is hereby remanded to the RO for consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice as to the issue of entitlement to TDIU, prior to June 15, 2010, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2011), and applicable legal precedent.

2.  Adjudicate the issue of entitlement to a TDIU prior to June 15, 2010.  If the benefit sought is not granted, issue a statement of the case reflecting its adjudication of the issue.  The appellant and his representative should be afforded the appropriate period of time to respond.  Only if the appellant or his representative submits a timely substantive appeal as to this issue, should such issue be certified to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


